Title: From Thomas Jefferson to Philip Mazzei, 31 May 1780
From: Jefferson, Thomas
To: Mazzei, Philip



Dear S ir
Richmond May. 31. 1780.

The Fier Rodrique has waited till now, and therefore gives me an opportunity of acknowleging the receipt of your letters No. 2. 3. 4. 7. The intermediate ones 5. and 6. have not come to hand. An express now setting out to carry letters to the ship supposed to be on her departure leaves me leisure to say but little in answer to yours.
I am sorry an idea should prevail in France that if they should be unsuccesful this campaign we should make terms with England. Beleive me no opinion can have less foundation. The disinterested exertions of France for us have not only made real impression on the leaders of the people, but are deeply felt by the people themselves, and the sentiment of making separate terms with England is so base that I verily beleive no man in America would venture to express such a one. It is an unfortunate truth that we were left so long to struggle alone that our resources had become exhausted, and Great Britain has been so lucky as to encounter her adversaries as the surviving Horatius did the Curiatii, one after another, and not all together. Our money has almost lost it’s circulation. A new system is adopting for raising the expences of the year annually: but as we find it necessary at the same time to call in the whole of our old money by taxation within the period of a year, you may judge that we shall be able to raise very little more for current expences. The period too which will intervene between abolishing an old and establishing a new system of finance, will be distressing to the last degree. Yet I am thoroughly satisfied that the attachment of the people to the cause in which we are engaged and their hatred to Great Britain remain unshaken. Wherever the French and American troops have acted together the harmony has been real, and not given out merely to influence the opinion of the world. There has been no instance of the smallest bickering except between some French and American sailors at Boston, who had a fracas, such as eternally happens among people of that kind, and I beleive one life was lost.
As for news, a report has been among us that Charlestown was taken, it is again contradicted and we are all in suspence as to the truth. It is certainly in danger. The French fleet and troops you mention are hourly expected by us and by the enemy. New York is alarmed, and we are not without hope that Clinton will be obliged to relinquish his Southern enterprize to go to the defence of New York. The Marquis Fayette is safely arrived and was the bearer of this good news. The express waiting, I can add no more than that I am truly Your friend & servt.,

Th: Jefferson

